FILED
                             NOT FOR PUBLICATION                            JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10262

                Plaintiff - Appellee,            D.C. No. 4:11-cr-02214-JGZ

  v.
                                                 MEMORANDUM*
JESUS LANDAVAZO-AGUNDEZ,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                      Linda R. Reade, District Judge, Presiding**

                               Submitted June 18, 2013***

Before:         TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Jesus Landavazo-Agundez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 60-month sentence for possession with



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Linda R. Reade, Chief Judge of the United States
District Court for the Northern District of Iowa, sitting by designation.
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(A)(ii)(II). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Landavazo-Agundez’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Landavazo-Agundez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Landavazo-Agundez has waived his right to appeal his conviction and

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488

U.S. 75, 80 (1988), discloses no arguable issue as to the validity of the waiver. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly

dismiss the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   12-10262